  Case
Form     20-00243 Doc
     G5 (20200101_bko)      45 Filed 06/05/20 Entered 06/05/20 08:47:15               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )         Case Number: 20-00243
John R. Coughlin                              )
                                              )               Chapter: 13
                                              )
                                              )                        Honorable Donald R. Cassling
                                              )
               Debtor(s)                      )

                        ORDER AUTHORIZING SALE OF REAL ESTATE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

Debtor's Motion for Leave to Sell Real Property is GRANTED.

   It is hereby ORDERED that:

  1) The Debtor is granted leave to sell the real property located at 5723 W. 129th St., Apt 9,
Crestwood, IL 60418.

  2) US Bank's lien shall be paid in full from the proceeds of the sale.

  3) All non-exempt net funds, after all liens on the property are satisfied, shall be paid to the Chapter
13 Trustee to be applied to the Debtor's Chapter 13 plan.

  4) Any additional funds shall be property of the debtor.

                                                             Enter:


                                                                      Honorable Donald R. Cassling
Dated: June 5, 2020                                                   United States Bankruptcy Judge

Prepared by:
Alexander Preber. A.R.D.C. #6324520
David M. Siegel & Assoc., LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
